Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
1.	Claims 1-6, 9-10, 12-20, 23-24, 26-32, 35-36, and 38-39 allowed.

The following is the Examiner’s statement of reasons for allowance: The prior art fails to disclose the inventions of the independent claims, including the claimed steps of setting a representation scale based on the one or more captured driving-situation- dependent parameters by selecting a representation scale by retrieving one or more representation scale models, wherein each representation scale model defines a dependency of the respective representation scale on one or more captured driving-situation-dependent parameters, and selecting a representation scale based on the one or more retrieved scale models, and setting a representation perspective based on the one or more captured driving- situation-dependent parameters by retrieving one or more inclination models, each inclination model defining the dependency of the respective representation perspective on one or more captured driving-situation-dependent parameters, and selecting a representation perspective based on the one or more retrieved inclination models; wherein the one or more representation scale models and the one or more inclination models are multidimensional functions of at least three 
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays, between 10:00 AM and 6:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Shelley Chen/
Patent Examiner
Art Unit 3663
December 23, 2021